DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 5 has been withdrawn. Claims 1 and 2 have been amended.  Claims 9 and 10 are new.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-4, 6-8, and 10 are under examination.

The Markush grouping rejection of claim 2 is withdrawn in response to the amendment deleting the recitation of PNA/DNA/PNA from the claim.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment deleting the recitation of PNA/DNA/PNA from the claim.
All obviousness-type rejection set forth in the non-final Office action of 3/24/2022 are withdrawn in response to the amendment to claim 1 to introduce the limitation that the nanoparticles are stimulated with light provided by a fiber optic.
New grounds of rejection are set forth below.



New Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (PGPUB 2011/0270153; of record in the parent application 14/444,668), in view of each Kitada et al. (Nature, 1998, 392: 605-608), Wu et al. (Cell Stem Cell, 2013,13:659-662), Qiao et al. (Journal of Nanomaterials, 2010, p. 1-9; record in the parent application 14/160,174), and Sum (Master of Science Thesis, 2014).  
Olson teaches a method for treating a condition associated with impaired neuronal function, such as Parkinson’s disease, the method comprising injecting quantum dots (QDs) directly into the damaged neural tissue and activating the QDs with light to electrically stimulate the neurons via the electrical energy produced by the activated QDs; the QD are coated with antibodies for targeting and internalization within desired cells (claims 1 and 10) (see [0007]; [0010]-[0017]; [0024]; [0038]; [0044]; [0055]-[0058]).  
Olson does not teach a gene or CRISPR/Cas9 (claims 1 and 2).  Kitada et al. teach that Parkinson’s disease could be caused by mutations in the parkin gene (see Abstract; pl. 606, column 2, second paragraph).  Wu et al. teach that CRISPR/Cas9 could be used to restore the wild type gene via HDR (claim 7) (see Abstract; p. 662, column 1, last paragraph).  Qiao et al. teach that QDs could be used for gene delivery and as self-tracking transfection tools (see p. 4).  One of skill in the art would have found obvious to modify Olson’s method by directly attaching CRISPR/cas9 and a gene capable of restoring the wild type parkin to the QDs with a reasonable expectation of success (claims 4 and 10).  One of skill in the art would have been motivated to do so in order to restore wild type reading frames in subjects where Parkinson’s disease is caused by genetic mutations.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that CRISPR/cas9 systems can be successfully used for genome editing.
Olson, Kitada et al., Wu et al., and Qiao et al. do not teach gene delivery in the absence of viral or plasmid vectors (claims 1, 4, and 10).  However, Sum teaches linear covalently closed (LCC) DNA minivectors (i.e., not viral or plasmid vectors) as superior gene delivery vectors due to enhancement of both transfection efficiency and safety (see Abstract; p. 2-4; p. 41-49).  One of skill in the art would have found obvious to use an LCC DNA minivector encoding parkin to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.  Furthermore, Sum teaches that using CPPs for cellular uptake (i.e., a biomolecule for cellular uptake; claim 1) results in improved gene delivery and reduced cytotoxicity (p. 17-19; p. 32, second paragraph) and thus, one of skill in the art would have found obvious to further include a CPP to achieve the predictable result of reducing cytotoxicity and improve gene delivery.   
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson taken with each Kitada et al., Wu et al., Sum, and Qiao et al., in further view of both Tönges et al. (Brain, 2012, 135: 3355-3370) and Liu et al. (J. Nanosci. Nanotechnol., 2010, 10: 7897-7905).
	The teachings of Olson, Kitada et al., Wu et al., Sum, and Qiao et al. are applied as above for claims 1, 2, 4, 7, and 10.  Olson, Kitada et al., Wu et al., Sum, and Qiao et al. do not teach Rock inhibitors and ACPP (claim 3).  Tönges et al. teaches that Rock inhibitors are suitable to treat Parkinson’s disease (see Abstract).  One of skill in the art would have found obvious to further associate a Rock inhibitor with the nanoparticles to achieve the predictable result of obtaining a composition suitable to treat Parkinson’s disease.  Furthermore, Liu et al. teach that ACPPs could be used instead of CPPs (see Abstract; p. 7899, column 2, first full paragraph; p. 7903, column 2, last paragraph).  Replacing CPP with ACPP in the composition of Olson, Kitada et al., Wu et al., Sum, and Qiao et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat Parkinson’s disease.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Claims 1, 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson taken with each Kitada et al., Wu et al., Sum, and Qiao et al., in further view of both Klapoetke et al. (PGPUB 2014/0324134) and Li et al. (Acta Pharmacol. Sin., 2003, 24: 1192-1198). 
The teachings of Olson, Kitada et al., Wu et al., Sum, and Qiao et al. are applied as above for claims 1, 2, 4, 7, and 10.  Olson, Kitada et al., Wu et al., Sum, and Qiao et al. do not teach do not teach opsin nor do they teach delivery to a non-excitable target cell in the patient (claim 6).  Klapoetke et al. teach a method of modifying the membrane potential of cells, the method comprising administering a plasmid encoding rhodopsin (i.e., an ion channel) to subjects and activating the expressed rhodopsin by light; the method is used to treat a neurological condition such as Parkinson’s disease (see [0009]-[0011]; [0064]; [0087]; [0100]; [0106]; [0118]; [0119]; [0125]; [0127]; [0135]-[0137]; [0170]).  One of skill in the art would have found obvious to associate the expression plasmid of Klapoetke et al. with the QDs to achieve the predictable result of delivering to the target cells a composition suitable to treat Parkinson’s disease.   MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Furthermore, Li et al. teach that, since transplanted neural stem cells (NSCs) could differentiate into neurons, NSCs could be used to treat Parkinson’s disease (Abstract; paragraph bridging p. 1196 and 1197).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Olson, Klapoetke et al., Kitada et al., Wu et al., Sum, and Qiao et al. by further including autologous NSCs and directing at least part of the nanoparticles-gene-rhodopsin-CRISPR/Cas9 complex to autologous NSCs to achieve the predictable result of obtaining neurons comprising stimulatory nanoparticles and rhodopsin for treating Parkinson’s disease.  By doing so, one of skill in the art would have also delivered the nanoparticles-parkin gene-rhodopsin (i.e., and opsin and an ion channel)-CRISPR/Cas9 complex to NSCs of the patient (claim 6).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
  
Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson taken with each Kitada et al., Wu et al., Sum, and Qiao et al., in further view of Toms et al. (PGPUB 2006/0173362; of record in the parent application 14/444,668).
The teachings of Olson, Kitada et al., Wu et al., Sum, and Qiao et al. are applied as above for claims 1, 2, 4, 7, and 10.  Olson, Kitada et al., Wu et al., Sum, and Qiao et al. do not teach do not teach a fiber optic (claim 8).  Toms et al. teach that the light necessary to activate the QDs could be provided by a fiber optic (see [0005]-[0006]; [0049]; [0054]; [0058]-[0059]).  Using a fiber optic to provide the light in the method of Olson, Kitada et al., Wu et al., Sum, and Qiao et al. would have been obvious to one of skill in the art to achieve the predictable result of activating the QDs.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The arguments are answered below to the extent that they pertain to the new rejections.
The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

The argument that Sum teaches away is not new and was previously addressed.

The applicant argues that, based on Sum, one of skill in the art would have administered the LLC separately from the nanoparticles.  
This is not found persuasive.  The rejection is based on combining two compositions each taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the same purpose.  Since the nanoparticles and LCC are taught as therapeutics for Parkinson’s disease, one of skill in the art would have readily recognized them as equivalents for the same purpose; combining them to form a nanoparticles/LLC complex would have been obvious.  
For these reasons, the argument that MPEP 2144.06 is inapplicable because the claims do not recite any art-recognized equivalents for the same purpose is not found persuasive.  It is also noted that treating Parkinson’s disease with a combination of electrical stimulation and gene therapy was suggested by the prior art (Rowland, Movement Disorders, online 17 December 2014, 30: 190-195; see Abstract, p. 194, column 2).  Furthermore, as disclosed by Ciofani, the combination of piezoelectric nanoparticles/therapeutic agents was used in the prior art (see [0011]-[0012]).  Thus, the prior art recognized that electrical stimulation and gene therapy were functional equivalents.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rowland (Movement Disorders, online 17 December 2014, 30: 190-195) was cited in response to the argument that electrical stimulation via piezoelectric nanoparticles and gene therapy were not recognized by the prior art as being equivalents for the same purpose.  The reference provides evidence that electrical stimulation and gene therapy were recognized by the prior art as being equivalents for the same purpose. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633